     Case 2:17-cr-00049-MVL-MBN Document 176 Filed 12/03/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                *    CRIMINAL NO. 17-0049-S5
                                        *
                                        *
VERSUS                                  *    JUDGE LEMMON
                                        *
                                        *
PATRICK HALE DEJEAN                     *    MAGISTRATE JUDGE NORTH

         RESPONSE TO POSITION MEMORANDUM ON PROPOSED
                          RESTITUTION

      The United States of America, through the undersigned Assistant United

States Attorney, submits this response to the “Defendant’s Position Memorandum on

Proposed Restitution” (Doc. #174-1) filed by Defendant Patrick Hale Dejean. The

purpose of this memorandum is to provide the Court with the operative statutory

authority pertinent to Dejean’s objection.

      The Final Presentence Report (PSR) provided for three components of

restitution:   the unpaid balance to First Bank & Trust, the amount due to the

Windward Group, and the variance in the garnishments in the thirteen (13) charged

mail fraud counts. At the October 10, 2019, sentencing, this Court ordered restitution

in the amount of $74,046.49 and a Judgment stating as much was entered (Doc.

#167). Dejean filed a notice of appeal from that Judgment.

      Despite the filing of the notice of appeal, Dejean now contends that the

restitution ordered payable to the Windward Group is not recoverable. This is despite

the fact that he did not object at sentencing to the Court’s restitution determination.
     Case 2:17-cr-00049-MVL-MBN Document 176 Filed 12/03/19 Page 2 of 3



He now argues that the Windward Group was not a part of a scheme and that the

Windward Group only had a quotation signed by Dejean. Dejean is arguing the

merits of a victim’s right to restitution order after a judgment awarding such

restitution has already been entered and appealed.

      The Government submits that Dejean’s challenge to the restitution order is

defective and not cognizable. Title 18, United States Code, Section 3664(o) applies to

the finality of restitution orders and their modification.     That statute states in

pertinent part, “A sentence that imposes an order of restitution is a final judgment

notwithstanding the fact that—. . . .” The statute then lists the circumstances in

which a restitution order can be altered. None of those circumstances apart from an

appeal—which Dejean has filed for—are applicable here. Judge Feldman addressed

the effect of Section 3664(o) as follows:

      Although the Court may alter the payment schedule of restitution due
      to changes in the defendant’s economic situation, its discretion to alter
      the underlying restitution order is limited. Section 3664(o) makes clear
      that the restitution order is final and may only be altered: (1) to correct
      a clerical error; (2) to appeal the sentence improperly applied; or (3) in
      order to alter the restitution payment schedule. See 18 U.S.C. § 3664(o).
      This list is exhaustive. See United States v. Puentes, 803 F.3d 597,
      607 (11th Cir. 2015) (noting that “every Circuit Court to consider this
      issue has indicated that a district court may only modify a mandatory
      restitution order through one of the means specified in Section 3664(o).”)
      (collecting cases). Accordingly, courts do not have the authority
      to waive restitution debts or otherwise alter the amount owed
      by defendants.

United States v. Toney, 2018 WL 4896342 (E.D. La.) (emphasis added). Dejean has

appealed the judgment entered in this matter and can assert error in the award of

restitution to the Windward Group. Doing so at this time does not fall under any of
     Case 2:17-cr-00049-MVL-MBN Document 176 Filed 12/03/19 Page 3 of 3



the other circumstances set forth in Section 3664(o). Dejean is not seeking to correct

a clerical error; rather, he is making a substantive argument that a restitution award

is not recoverable at all. Nor is Dejean seeking to modify the restitution payment

schedule.

      For the reasons above, the United States of America respectfully requests that

Patrick Dejean’s objection to this Court’s judgment awarding restitution to the

Windward Group be overruled.


                                 Respectfully submitted,

                                 WILLIAM P. BARR
                                 United States Attorney General

                                 DAVID C. JOSEPH
                                 United States Attorney
                                 Western District of Louisiana


                                 _s/John Luke Walker______________
                                 JOHN LUKE WALKER, LA Bar: 18077
                                 Special Attorney, Eastern District of Louisiana
                                 Assistant United States Attorney
                                 800 Lafayette Street, Suite 2200
                                 Lafayette, LA 70501-6832

                               CERTIFICATE

       I hereby certify that on December 3, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing
will be sent to counsel of record by operation of the court’s electronic filing system.

                          _s/John Luke Walker______________
                          JOHN LUKE WALKER, LA Bar: 18077
                          Special Attorney, Eastern District of Louisiana
